Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2004

USA v. Washington
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2757




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Washington" (2004). 2004 Decisions. Paper 632.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/632


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                    No. 02-2757


         UNITED STATES OF AMERICA

                           v.

         JEFFREY DAVID WASHINGTON
                     a/k/a
                Kenny Don Cotts

                      Jeffrey Washington,
                                Appellant




     Appeal from the United States District Court
        for the Middle District of Pennsylvania
           (D.C. Criminal No. 01-cr-00231)
     District Judge: Honorable William J. Nealon


       Submitted Under Third Circuit LAR 34.1(a)
                  February 25, 2004
Before: RENDELL, BARRY and FISHER, Circuit Judges

                 (Filed June 2, 2004)
                     __________

                     OPINION
                    __________
RENDELL, Circuit Judge.

         Jeffrey David Washington pled guilty to possession with intent to distribute

cocaine base and was sentenced to 262 months’ imprisonment. He complains that the

District Court should have permitted him to withdraw his guilty plea, based on

ineffectiveness of counsel and lack of voluntariness. He also urges that the government

breached the plea agreement in pressing for a sentence higher than had been agreed

upon.1

         The government urges that he is foreclosed from challenging his plea on appeal

based upon his waiver of that right as part of his plea agreement. Accordingly, it has

moved to dismiss the appeal. We will grant this motion.

         Washington’s plea agreement provided that:

               [t]he defendant is aware that Title 18, United States Code,
               Section 3742 affords a defendant the right to appeal the
               sentence imposed. Acknowledging all of this, the defendant
               knowingly waives the right to appeal any sentence imposed
               within the statutory maximum, or the manner in which that
               sentence was determined, on the grounds set forth in Title 18,
               United States Code, Section 3742, or any other grounds. The
               defendant also waives the defendant’s right to challenge any
               sentence or the manner in which the sentence was determined




  1
   Washington has also made a claim of ineffectiveness of counsel, which we will not
decide, based on our practice of deciding such issues on a petition for relief under habeas
corpus, rather than on direct appeal. United States v. Jake, 281 F.3d 123, 132 n. 7 (3d
Cir. 2002).


                                             -2-
              in any collateral proceeding, including but not limited to a
              motion brought under Title 18, United States Code, Section
              2255.

In addition, Washington also signed a document entitled Statement of Defendant, which

states: “I further understand that as a part of the plea agreement, I am waiving my right to

appeal and/or challenge my conviction and sentence, and the manner in which it was

imposed.”

       We have held that waivers of appeals in plea agreements are valid if entered into

knowingly and voluntarily. United States v. Khattak, 273 F.3d 557, 562 (3d Cir. 2001).

Here, the District Court specifically questioned Washington’s understanding of his

waiver. The Court asked: if he had signed, read and understood the plea agreement; if

he had discussed it with his counsel; if he had had enough time to discuss it with his

counsel; if his counsel had explained everything in it; and, if everything in it was true and

correct. Washington replied, “Yes.” The Court then explained the effect of the waiver

on his rights to appeal and to collaterally attack the proceedings and the sentence

imposed, and asked whether he understood of all this. Again, Washington replied,

“Yes.” The Court concluded, on the basis of this thorough colloquy, that Washington

had waived his rights of appeal knowingly and voluntarily. We agree. Thus, the waiver

is valid, and divests us of jurisdiction over Washington’s appeal. Id. at 563.

       Accordingly, we will dismiss his appeal.




                                            -3-